PER CURIAM.
Paul Corley appeals the final order entered by the State of Florida, Unemployment Appeals Commission (UAC), affirming the decision of the appeals referee that he was not entitled to receive unemployment compensation benefits. Under Florida law, a worker who elects to terminate his or her employment without good cause attributable to the employer is not eligible to receive unemployment compensation benefits. See § 443.101, Fla. Stat. (1997). The record evidence supports the conclusion reached by the appeals referee that Corley did not sustain his burden of proving that “he voluntarily quit his job with good cause attributable to his employing unit.” Accordingly, we affirm.
AFFIRMED.
DAUKSCH, W. SHARP and ANTOON, JJ., concur.